 1
 2
                                                                                JS-6
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                            CENTRAL DISTRICT OF CALIFORNIA
10
     MARSHALL HILLIARD, and HANH               Case No.: CV 19-5804-DMG (AFMx)
11
     NGUYEN, individually and on behalf of all ORDER FOR DISMISSAL WITH
12   others similarly situated,                PREJUDICE [13]
13
                  Plaintiffs,
14
15                vs.
16
     INDEPENDENT MEDIA, LLC, a
17   California Limited Liability Company;
18   BARRY BARNHOLTZ, an individual; and
     DOE 1 through and including DOE 10,
19
20                Defendants.
21
22         Pursuant to stipulation of the Parties, the above-captioned action is dismissed with
23   prejudice, with all parties to bear their own attorneys’ fees and costs.
24         IT IS SO ORDERED.
25   DATED: September 19, 2019                      ________________________________
26                                                  DOLLY M. GEE
27
                                                    UNITED STATES DISTRICT JUDGE

28


                                                  -1-
